Citation Nr: 0936308	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
low back strain with osteopenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968 
and from November 1982 to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision, issued 
in March 2006, in which the RO assigned a 20 percent 
evaluation for the Veteran's service-connected chronic low 
back strain with osteopenia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran, in his VA Form-9, received by the VA in August 
2006, stated that over the last ten years he has been telling 
his Dr. at the VA about his worsening back condition.  The 
Veteran stated that the Dr. advised him to manage the pain 
with Motrin if possible and also prescribed Methocarbamol.  
The Veteran's Representative, in an August 2009 Appellant's 
Brief, contended that the Veteran has had ongoing treatment 
for his back at the VA but that the claims file did not 
contain any records past 2005.  In addition, the Veteran's 
Representative asked that the Veteran be afforded another VA 
examination, as the last VA examination was completed in 
September 2005 and the Veteran has alleged that his back 
condition has worsened.  For these reasons, the Board has 
determined that a new VA examination is warranted in order to 
fully and fairly evaluate the Veteran's claim for entitlement 
to an evaluation in excess of 20 percent for his back 
disability.  See Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information for 
evaluation purposes).


Prior to arranging for the Veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The Veteran has indicated 
ongoing treatment for his back condition and therefore 
ongoing medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  The Board points out that the 
Veteran is receiving treatment at the Clifton Park VAMC, with 
the last record dated in May 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the RO must obtain all outstanding pertinent medical 
records from the Clifton Park VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran from the Clifton Park VAMC 
since May 2005.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The Veteran should be scheduled for a 
VA examination by an appropriate examiner 
for an opinion as to the current nature 
and extent of his service- connected back 
disability.  The examiner should identify 
all present manifestations of the 
service-connected disability.  Complete 
range of motion and x-ray studies must be 
provided with discussion as to any 
additional limitation of motion due to 
pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.

The opinion should address whether the 
Veteran has experienced any 
incapacitating episodes due to his low 
back disability.  

The examiner should also provide a full 
description of the effects of the 
service-connected disability (exclusive 
of any nonservice-connected disabilities) 
upon the Veteran's employment and daily 
life.  Particular emphasis should be 
placed upon any manifest limitation of 
activity alleged by the Veteran.

The claims file must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
following a review of the entire claims 
file, readjudicate the Veteran's claim, 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the rating assigned for the Veteran's 
back disability should include 
consideration of whether staged ratings, 
pursuant to Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (a claimant may 
experience multiple distinct degrees of 
disability that might result in different 
levels of compensation from the time the 
increased rating claim was filed until a 
final decision is made) are appropriate.  
If the benefit sought is not granted to 
the Veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




